885 A.2d 950 (2005)
185 N.J. 328
In the Matter of Gary L. EDELSON, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
November 17, 2005.

ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that GARY L. EDELSON of RED BANK who was admitted to the bar of this State in 1988, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that GARY L. EDELSON is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GARY L. EDELSON pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that GARY L. EDELSON be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.